Case 5:14-cV-00509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 1 of 15

UNITED STATES DlSTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

Sheila K. Ben, Esq., as Court Appointed Guardian of the
Property of JANE DOE, (an infant proceeding under an
assumed name), an Infant under the Age of 14,

Plaintiff
vs.

THE UNITED STATES OF AMERICA,

Defendant.

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

SUSAN DOE, (a Guardian and Executrix proceeding Under
an assumed name) as Executrix of the Estate of Lori A.
Bresnahan, Decedent,

P/aintl`j”,

vs.
THE UNITED STATES OF AMERICA,

Defendant.

 

STATE OF NEW YORK )
COUNTY OF ONONDAGA ) SS.:

Case No.:
5:14-CV-0370 (CJS)

Action No. 1

DECLARATION

Case No.:
5114-CV~509 (CJS)

Action No. 2

John C. Cherundolo, being duly Sworn, deposes and Says as follows:

l. I am an attorney duly licensed to practice in the State of New York, and am a

partner in the law firm of Cherundolo Law Firm, PLLC, attorneys for the plaintiff Sheila K. Ben,

Case 5:14-cV-00509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 2 of 15

Esq., as court-appointed guardian ot` the property oflane Doe (an infant proceeding under an
assumed name, who at the time of the circumstances arising out of this case was 10 years old on
l\/Iarch 14, 20\3).

2. l submit this Declaration in support of the Joint l\/Iotion to approve the Infant and
Wrongful Death Compromise in the above-referenced captioned matters.

3. This action deals with the personal injuries of the infant Plaintiff herein, when
she Was physically and sexually assaulted on or about March 14, 2013. Plaintiff herein
respectfully requests Court approval of an agreed settlement as against the United States of
America, in the total amount of Five Million ($5,000,000.00) Dollars, to be paid by the
Defendant to the Plaintiffs in the two above consolidated actions

4. The Plaintiff Sheila K. Ben, Esq., Was appointed as the Court appointed Guardian
of the Property of the infant Plaintit`f, Jane Doe by Decreed dated April 25 , 2013 in this matter by
the Surrogate’s Court of the County of Onondaga, State of New York, Honorable Ava Raphael.
Said Decree is attached hereto and marked as Exhibit “A”. Thereafter, an Arnended Decree was
issued by the Surrogate’s Court of the County of Onondaga, State of New York, Honorable Ava
Raphael, dated April 29, ZOl 5. A copy of said Amended Decree is attached hereto and marked
as Exhibit “B”.

5. The infant Plaintiff herein was the adopted child of Lori Bresnahan, deceased,
who was kidnapped, assaulted, and murdered by David Renz, an individual charged with
multiple felony child pornography crimes, who at the time was placed on confinement with a
GPS ankle bracelet, pursuant to the order of District Court Judge Andrew T. Baxter. At the same
time, the infant was also kidnapped, assaulted and sexually assaulted, and as a result sustained

severe and permanent injuries at that time.

Case 5:14-cV-OO509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 3 of 15

6. At the time of her death, the mother of the infant child was forty-seven years old,
having been born on September 3, 1965.

7. The deceased, Lori Bresnahan, a single adult, adopted Jane Doe from China when
she was approximately one-year.old and Jane Doe was Lori's only child. They had a very loving,
full, and complementary mother-daughter relationship

8. The injuries that resulted in the decedent's death were sustained on March 14,
2013 in Clay, New York. The injuries sustained by Jane Doe were also sustained on March 14,
2013 in Clay, New York. The facts and circumstances surrounding Lori‘s death and the infant
plaintiffs irreparable injuries are outlined in the Summons and Complaint and as further outlined

below.

9. The infant plaintiff in this case and her mother and sole guardian, Lori Bresnahan,
were regular visitors to the Great Northern Mall, inasmuch as young Jane Doe would attend
gymnastic classes, and participate in gymnastics competitions, at a facility located within the
Great Northern Mall, known as CNY Gym Centre (at Great Northern Mall).

lO. On or about March l4, 2013, young Jane Doe had completed her gymnastics for
the evening, and she and Lori Bresnahan were then ready to leave from the Mall to go home.
They walked outside of the CNY Gym Centre and left the Mall through the exit doors near the
Piano and Organ Store, somewhere around 7:45 p.m., at which time they were followed by
David Renz.

1 l. Renz followed the two ladies to the vehicle owned by Lori Bresnahan that Was in
the Mall parking lot outside of the Piano and Organ store, and as the ladies entered the car, Renz

jumped into the back seat with young Jane Doe, holding the ladies at gunpoint I~Ie then ordered

Lori Bresnahan to drive her vehicle to the parking lot on the opposite side of the mall, where

Case 5:14-cV-OO509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 4 of 15

there were a number of vehicles that were lined up that were being stored for an automobile sales
store that was close to the l\/[all property. While in the parking lot, and while still on l\/Iall
property, Renz, after tying both Bresnahan and Jane Doe with garbage bag ties, forcibly
assaulted, battered, raped, sodomized, and otherwise caused significant physical harm to young
Jane Doe in the back seat of the Bresnahan vehicle.

12. After Renz completed the vicious and wrongful acts with young Jane Doe, he then
drove the vehicle out of the Great Northern Mall and onto Verplank Road. ln a desolate and
deserted part of Verplank Road, he turned the Bresnahan vehicle off the road to go into an
abandoned field, at Which time the car apparently got stuck in mud just off of the highway. lt
was apparently clear to both Lori Bresnahan and young Jane Doe that Renz was going to kill or
seriously injure each and/or both of them. Renz then began struggling with Bresnahan first
strangling her, and then stabbing her with a knife. As Bresnahan fought for her life, Jane Doe at
her mother's insistence, escaped from the vehicle and ran towards Verplank Road. Eventually,
she was able to catch the attention of several individuals that stopped to help her, and it was a
matter of time before the law enforcement officers and medical people appeared

13. While young Jane Doe sat in a vehicle on Verplank Road, Bresnahan staggered
out of the woods from the area where she was bludgeoned, stabbed, strangled, and beaten, and
walked to a place on Verplank Road where she dropped to ground, and died as young Jane Doe
watched.

14. Before Renz had kidnapped and went on to perform the vicious and malicious
intentional acts that he did at the Mall that evening, he had followed another mother and

daughter out of the door leaving from the gymnastics area, with the same plot in mind. That

attempt failed.

Case 5:14-cV-OO509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 5 of 15

15. Renz at the time, was on pre-trial supervision from the Northern District of New
York, Federal District Court, awaiting trial for multiple counts of child pornography He had
been fitted with an ankle GPS-monitoring bracelet that was to be worn on his ankle, and he was
ordered to be under the custody and control and monitoring of the United States Probation
Department for the Northern District ofNew York. From January l 1, 2013 to l\/larch 14, 2013,
Renz's GPS-tracking bracelet had issued some 46 different alarms, only one of which was
followed up with in any way by the supervising probation officer or others.

16. In the weeks leading up to this event, Renz had gone out to several stores to buy a
hunting knife, a pellet gun that looked like a real Beretta gun, garbage ties and children’s
stockings that he would intend to use, and did use on young Jane Doe, at the time of the vicious
sexual assault and battery.

l7. On the evening of March 14, 2013, David Renz arrived at Great Northern l\/lall at
some time shortly after 7:00 p.m. ln his deposition taken at Wende Correctional Facility, Renz
testified that he waited in or about the area of a vestibule near the Piano and Organ store, looking
for some of the gymnastics girls to come out of the gymnastics school. Renz then, after not
being able to kidnap and go forward with his plan with another adult with child, followed Lori
Bresnahan and infant child through the exit doors into a darkened area of the parking lot outside
of the Piano and Organ Store, all the time intending to kidnap the ladies, sexually molest the
infant child, and seriously injure or kill the mother and/or infant daughter.

18. Renz had admitted using the black (pellet) handgun during the commission of the
offense, and as stated before, ordered Bresnahan to a portion of the parking lot that is alleged to

have even less lighting than the portion of the parking lot that was just outside the Piano and

Organ Store.

Case 5:14-cV-OO509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 6 of 15

19. When Bresnahan reached the location of the parking lot that she was ordered to
drive to, Renz then bound her in the front seat and the daughter in the back using garbage bag
ties that he had recently purchased from a local store. He then sexually assaulted the infant
plaintiff Jane Doe in the back seat, raping and sodomizing her and otherwise physically
assaulting her, causing fear, terror, tremendous serious personal injuries, pain, and suffering
together with emotional upset and mental distress. While he was performing the sexual assault
and battery upon the infant child, Lori Bresnahan at all times was tied to the front seat of the
vehicle with garbage ties, such that she could not move, free herself, or otherwise help her child.

20. After Renz had finished sexually assaulting the infant child, he then drove the two
ladies from the Mall parking lot to Verplank Road. He then turned the vehicle into a small side
road, in an area.

21. The infant child, Jane Doe, had been adopted by and was the only child of Lori
Bresnahan, a single parent, and the two ladies lived together as mother and daughter. By all
accounts from witnesses, who knew Lori and the child, Bresnahan was a wonderful mother, who
treated her child with great love and respect, and saw that she was well educated, and full
understanding of all of the societal rules and regulations that exist throughout Upstate New York.
fn short, she was a remarkable mother.

22. As a result of the kidnapping and vicious rape, young Jane Doe was taken to the
Upstate Medical Center Hospital at 750 East Adams, Syracuse, New York by ambulance. She
had bled profusely, both at the scene and during the trip. Hospital care providers have said she

was close to death with the very serious and catastrophic injuries that she had as a result of David

Renz.

Case 5:14-cV-OO509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 7 of 15

23. Surgery was ordered, and the child underwent emergent surgery to repair a series
of tears, lacerations, and other injuries to her cervix and vaginal area and to the areas surrounding
the areas where Renz had carried out the serious sexual assault.

24. At the time of initial treatment, young Jane Doe was unaware that her mother, and
only parent, Lori Bresnahan had been killed. It was only sometime after admission to the
hospital that she was told that her mother had died in the assault Jane Doe at that point, had
instantly become an orphan for the second time in her life.

25. The Cherundolo Law Firm, PLLC, has been actively involved in all aspects of the
litigation in this matter. There have been many depositions, Court appearances, and many
meetings and telephone conferences There has been extensive investigation into the matter. l
have met with and talked with many of the witnesses of the crime, and many of the first
responders at the scene, and have also been actively involved in steering the focus of the action
with my Co-Counsel, Sheila K. Ben, Esq. l have spoken with experts and met with counselors,
witnesses, physicians, extended family members of Ward, and a host of other witnesses that we
intended to produce for testimony at the time of trial, all in the process of preparing the case for
trial, all in the interest of my Charge, Jane Doe, the infant. l have reviewed Interrogatories and
have participated in the Answers to [nterrogatories and have been present for each of the over 60
depositions that have taken place in this and related matters in and outside of New York State. l
have spoken with family, friends, teachers, doctors, or care providers, first responders and a host
of other real or potential witnesses in this case, all in the preparation of getting the case ready for
trial. l have compiled extensive documentation regarding Lori’s Bresnahan's work history,
financial history, family history, and in all aspects of preparing the matter for trial, and to gather

information for use as evidence for the use and benefit ofthe infant Plaintiff Jane Doe.

Case 5:14-cV-OO509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 8 of 15

26. After over four (4) years of intense litigation, investigation and discovery, l, along
with Robin Zimpel-Fontaine, Esq. and Sheila K. Ben, Esq., together with Counsel that was
representing the Estate of Lori Bresnahan, and the Court Appointed Guardian of the Person of
the infant Plaintiff attended a continuation of a Mediation in August, 2018. The purpose of the
mediation was to attempt to negotiate a settlement with the Defendant, The United States of
America. Before, during and after the actual mediation, I talked at great length with Co-Counsel
Sheila K. Ben, Esq., as well as attorneys Robert Williams and l\/Iichelle Rudderow, and Susan
Doe concerning all of the risks and rewards of going forward with litigation and possible trial, or
the possible settlement of the case as against the Defendant. We also discussed the benefits of a
settlement at this point of the litigation, taking into consideration all other aspects of this case
and related cases together.

27. The settlement as proposed will settle all claims against the Defendant in this
action, The United States of America. With this final settlement approved, the potential of Jane
Doe having to testify at deposition or trial is now eliminated, as is the possibility that she may
have to undergo physical and mental and/or psychological examinations Based on discussions
with our expert psychologists, and her treating psychologist, it is in the interest of the infant child
to settle the case before such intrusive examinations are necessary. Additionally, it is believed
that the amount of the settlement is fully fair and reasonable under the circumstances

28. At the time of Lori Bresnahan‘s death, Jane Doe was the only living heir to the
deceased, and Jane Doe continues to bc the only person that is able to take through the Estate or
otherwise with regard to the injuries and death of Lori Bresnahan, and for her own individual

injuries Jane Doe is the sole beneficiary of the Estate of Lori Bresnahan.

Case 5:14-cV-OO509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 9 of 15

29. On or about l\/lay 3, 2013, a retainer agreement was signed a copy of which is
attached hereto and marked as Exhibit “C”. The Retainer Agreement reflects that The
Cherundolo Law Finn, PLLC would be entitled to recovery of their disbursements advanced to
litigate this matter and 33 1/3 percent of any net proceeds as and for compensation for the work
and effort, as well as the risk involved, in the instant lawsuit and others. lt is our understanding
that pursuant to the Federal Tort Claims Act, the attorney's fees in this action are limited to
twenty-five percent (25%) of any recovery. Therefore, it is my understanding that my firm, the
Cherundolo Law Firm, PLLC and Williams & Rudderow will receive to gross fees in this matter
of twenty-five percent (25%) of any recovery to be split equally between the two firms as and for
attomeys' fees.

30. The expenses and work done in this (and related) matters by all of the attorneys
are and have been uniquely time consuming and expensive l am fully familiar with the costs of
travel, experts, transcripts, investigation, and preparation for trial of this matter, as well as other
related time and costs and disbursements. The time element involved has been enorrnous, but all
reasonable and necessary under the circumstances Many of the previous costs and
disbursements have been recouped from any prior settlement, leaving the total amount of
outstanding costs and disbursements at this time to total Seventeen Thousand Three Hundred
Fif`ty-One and 43/ 100 Dollars ($17,351.43), with Fourteen Thousand Two Hundred Eighty-Six
and 91/100 Dollars ($14,286.91) advanced by Williams & Rudderow and Three Thousand Sixty-
Four and 52/100 Dollars ($3,064.52) advanced by the Cherundolo Law Firm, PLLC. All ofthese
costs were needed to prepare the case appropriately and were necessary and reasonable under the

circumstances in order to best position this case for trial, to not just prove our case, but to

Case 5:14-cV-OO509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 10 of 15

determine the full facts of how it came to be that Lori was murdered and the infant Jane Doe was
assaulted, sexually assaulted and viciously raped and seriously injured
31. Therefore, it is respectfully requested that the Court approve all that all costs be
recouped by the Cherundolo Law Firm, PLLC and Williams & Rudderow from the offered
amount of Five Million Dollars ($5,000,000.00) of settlement proceeds in the event this
settlement is approved
32. As a result of all of the foregoing, it is respectfully requested that the Court

approve the Wrongful Death and Infant Compromise as offered and as set forth as follows, and
that the Court approve the distribution of the settlement proceeds as follows:

a. That Fourteen Thousand Two Hundred Eighty-Six and 91/ 100
($14,286.91) Dollars be paid to the firm of Williams & Rudderow to reflect their disbursements
spent to date;

b. That Three Thousand Sixty~Four and 52/ 100 ($3,064.52) Dollars be paid
to the Cherundolo Law Firm, PLLC to reflect their disbursements spent to date; and

c. Of the remaining amount Four l\/Iillion Nine Hundred Eighty-Two
Thousand Six Hundred Forty-Eight and 57/100 ($4,982,648.57) Dollars, that 1/4 or 25% of the
settlement proceeds be paid to Williams & Rudderow, PLLC and the Cherundolo Law Firm,
PLLC to be split equally per the agreement between the two law firms. The total attorneys’ fees
thus totaling One Million Two Hundred Forty-Five Thousand Six Hundred Sixty-Two and
14/ 100 ($1 ,245,662.14) Dollars. Pursuant to the agreement between the two law firms, it is
respectfully requested that the Court approve the distribution among the firms such that the sum
of Six Hundred Twenty-Two Thousand Eight Hundred Thirty-One and 07/100 ($622,831,07)

Dollars be ordered to be paid to each ofthe participating Law Firms. Of the amount of Six

Case 5:14-cV-OO509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 11 of 15

Hundred Twenty-Two Thousand Eight Hundred Thirty-One and 07/100 ($622,831.07) Dollars
paid to the Cherundolo Law Firm,' PLLC, it is respectfully requested that the amount ofThree
Hundred Eleven Thousand Four Hundred Fifteen and 53/ 100 ($31 1,415.53) Dollars be
distributed to the Cherundolo Law Firm, PLLC and that the remaining amount of Three Hundred
Eleven Thousand Four Hundred Fifteen and 54/ 100 ($31 1,415.54) Dollars be paid to Sheila K.
Ben, Esq., in full and final satisfaction of all work done as co-counsel and Court Appointed
Guardian of the property of the infant Jane Doe, all in accord with the agreement between my
office, the Cherundolo Law Fiini, PLLC, and Sheila K. Ben, Esq.

33. Of the remaining Three l\/lillion Seven Hundred Thiity-Six Thousand Nine
Hundred Eighty-Six and 43/ 100 ($3,736,986.43) Dollars, which reflects the net settlement to
Susan Doe as the Executrix of the Estate of Lori Bresnahan and to Sheila K. Ben, Esq. as the
Guardian of the Property of lnfant Plaintiff, Jane Doe, it is respectfully requested that the
following be approved and/or Ordered.

34. Due to the Defendant's unwillingness to allow our structure consultant to work
with theirs, it is respectfully requested that the Court grant an Order such that the total of the
remaining net proceeds of three Three l\/lillion Seven Hundred Thirty-Six Thousand Nine
Hundred Eighty-Six and 43/ 100 ($3,736,986.43) Dollars be placed into the already existing and
active Trust for the sole benefit of Jane Doe. lf this Court is able to Order the Defendant to allow
our structure consultant to work with the Defendant our office would agree to the request of
Susan Doe, the Executor and Guardian of the infant child, to consider structuring a portion of the
settlement

35. The above-referenced existing Trust is annexed to the Declaration of l\/lichelle

Rudderow, Esq. is incorporated by reference

Case 5:14-cV-OO509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 12 of 15

36. Both my firm, the Cherundolo Law Firm, PLLC, Sheila K. Ben, Esq. and
Williams & Rudderow have thoroughly researched whether there are any liens that might attach
to this settlement, and it is submitted to the Court that there are no liens asserted against the
Estate of Lori Bresnahan or her Executrix, nor are there any liens against any of the proceeds that
are being paid to the infant Plaintiff`. lt is also submitted to the Court that after the lawyers in this
matter have done appropriate due diligence and a thorough search, that there are no creditor
claims against any of the proceeds being paid in this matter either against the Bresnahan Estate,
the Executor of the Estate, or as against the infant child.

37. Based on all of the above, there is no request that Sheila K. Ben, Esq. receive any
additional fees or other compensation for her role as the Court appointed Guardian of the
Property of the infant child other than the requested fees as set forth above.

38. After the Law Firins have conducted a due diligent search, there are no known
assignments, creditor claims, compensation claims, or filed liens, or any other claims of any kind
as against the assets of the Estate with the Onondaga County Suirogate related to this Estate.

39. Based on the due diligence of the attorneys and a thorough search, prior to this
incident, neither the decedent Lori Bresnahan nor the infant child, Jane Doe were the recipients
of public assistance in any form.

40. No previous application has been made for the relief sought herein.

41. Therefore, it is respectfully requested that this Court grant an Order to
compromise and settle all actions and proceedings in the above-named consolidated actions with
the only remaining Defendant in this matter, The United States ofAmerica, and to fix reasonable
attorney's fees, costs and disbursements and order the payment of same as part of the settlement

aforesaid, and that the Court further order that the Defendant pay the infant Plaintiff Jane Doe

Case 5:14-cV-OO509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 13 of 15

her share of the Settlement proceeds pursuant to the provisions of the law, and to deposit those
sums in the trust as outlined in the accompanying affidavits for the sole benefit ot`the infant
Plaintift"lane Doe, and that the Court further order that the my linn, the Cherundolo Law Firm,
PI.,,I_,C, Sheila K, Bcn, Esq. and that Susan Doc, and her attorneys on behalf`of the Estate of Lori
Bresnahan and the infant child lane l')oei be empowered to execute such documents and to
execute such releases to fully and finally resolve this matter in its entirety, and to take such
further action and proceedings as to fully and finally resolve the consolidated matters in this
action, together with such other and further relief as might to the Court might seem just and
proper.

42. Noiie of the attorneys or their law firms have become interested in this matter at

the instance of the l")el"endant or anyone acting on the l)efendant"s behalf. directly or indirectly

DATEI): November /5/12018.

 
  

   

%
Yi Chertmdolo

Sw rn to before me this
mm day of`November_._ 2018.

Notary `Public 0

CH RISTINA M. HAYES
Notary Publlc, State of New York
No. 4930086
Quallfled in Onondaga County . ,Z_
My Commission Expires M&)' 9» 20 Z‘ v

 

Case 5:14-cV-00509-C.]S-I\/|WP Document 121 Filed 11/29/18 Page 14 of 15

DATED:

TO:

Monday, November 19, 2018

CHERUNDOLO LAW FlRl\/l, PLLC

By:

 

John C. Cherundolo

Atlorneysfor Plaintzj‘f(s)
Ot`tice and Post Off`lce Address
AXA Tower l, 15‘ Floor

100 Madison Street

Syracuse, New York 13202
Telephone (315) 449-9500

FAX SERVICE NOT ACCEPTED

Case 5:14-cV-OO509-C.]S-I\/|WP Document 121

Filed 11/29/18 Page 15 of 15

 

 

STATE OF NEW YORK
SUPREME COURT COUNTY OF
AFFIDAVlT OF
Plaintiffs SERVICE BY MAIL
v. index No.

Defendants

STATE OF NEW YORK )
) ss.:

COUNTY OF ONONDAGA )

Christina M. Hayes, being duly swom, deposes and says that deponent is not a party to the

within action, is over eighteen (18) years of age and resides in l\/Iemphis, NY, New Yorl<.

That on November 19, 2018, deponent served the annexed Declaration on the following:

the address designated by said attorneys for that purpose by depositing a true copy of same enclosed

in a post-paid properly addressed wrapper, in an official depository under the exclusive care and

custody of the United States Postal Sewice within the State of New York.

 

Christina M. I~layes

Subscribed and sworn to before me
on Monday, November 19, 2018.

 

NOtary Public

